UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year endedDecember 31, 2008 OR []TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission File Number1-8841 FPL Group Employee Retirement Savings Plan (Full title of the plan) FPL GROUP, INC. (Name of issuer of the securities held pursuant to the plan) 700 Universe Boulevard Juno Beach, Florida 33408 (Address of principal executive office) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Participants and the Employee Benefit Plans Administrative Committee FPL Group Employee
